UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2319



FRANCIS ANYU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-466-186)


Submitted:   December 10, 2004            Decided:   January 11, 2005


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Richard M. Evans, Assistant
Director, Carl H. McIntyre, Jr., Senior Litigation Counsel,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Francis Anyu, a native and citizen of Cameroon, petitions

for   review    of   an   order   of   the    Board     of    Immigration    Appeals

affirming, without opinion, the immigration judge’s denial of his

requests for asylum, withholding of removal, and protection under

the Convention Against Torture.

           In    his      petition     for    review,        Anyu    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.           To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he    presented     was     so    compelling       that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                          We have

reviewed the evidence of record and conclude that Anyu fails to

show that the evidence compels a contrary result.                    Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Anyu’s request for withholding of removal.               “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).           Because Anyu fails to show that he




                                       - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Anyu’s brief merely asserts, without supporting argument,
that the immigration judge erred in denying him protection under
the Convention Against Torture. He has therefore waived appellate
review of this claim. See Edwards v. City of Goldsboro, 178 F.3d
231, 241 n.6 (4th Cir. 1999).

                                       - 3 -